IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 02-40944
                          Summary Calendar
                       _____________________

                       DEBORAH L. BRITTAIN,

                                               Plaintiff - Appellant,

                              versus

                     TRANE AMERICAN STANDARD,

                                            Defendant - Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No.: 6:01-CV-540
_________________________________________________________________
                          January 17, 2003

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Deborah L. Brittain appeals the dismissal of her action

against her employer, Trane American Standard.     We AFFIRM.

                                 I

     Brittain was employed by Trane.   After being absent from work

since October 1999, Brittain was discharged by Trane on May 5,

2000.

     Brittain, proceeding pro se, filed her complaint using a form

provided by the United States District Court for the Eastern

District of Texas entitled “Complaint Under Title VII of the Civil

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Rights Act of 1964.”      Paragraph 8 of the complaint form contains

blanks labeled “race,” “color,” “sex,” “religion,” and “national

origin,” for the plaintiff’s use in indicating the basis of the

alleged discrimination.       It also contains blanks for the plaintiff

to indicate the adverse employment action taken by the employer.

Brittain    checked     the   blank       beside    “terminated     plaintiff’s

employment,” but did not check any of the blanks for race, color,

sex, religion, or national origin.                 Paragraph 9 of the form

complaint    provides    space      for   the    plaintiff   to   describe   the

circumstances    of     the    alleged        discrimination.        Brittain’s

allegations of discrimination consisted of the following:

            Invasion of Privacy Act. Taking Information
            from Computer Manually Cutting off Benefits
            Before Time was up. Not offering FMLA time.
            Breaking Department of Labor Laws.        Not
            excepting Letter of explaination from Dr. and
            a release form. Also Not taking An Unknown
            date of return on a 44 wk. (S&A) Sickness and
            Accident Benifits[.]

Paragraph 11 of the form complaint states that the charges filed

with the Equal Employment Opportunity Commission “are submitted as

a   brief   statement   of    the    facts      supporting   this   complaint.”

Included among the documents attached to the complaint was a copy

of Brittain’s EEOC charge, in which she stated that she “was

terminated on May 5, 2000, due to my disability” and that she

believed she had “been discriminated against because of disability

in violation of the American with Disabilities Act of 1990, as

ameneded [sic].”


                                          2
     Also attached to the complaint was Brittain’s application for

a leave of absence under the Family and Medical Leave Act.         In that

application, Brittain stated that her disability began December 23,

1999.      The portion of the form completed by her health care

provider    stated    her   diagnosis   as   “recurrent    sinusitis    and

bronchitis” and stated further that the date she could return to

work was unknown.

     Also attached to the complaint was a copy of a letter dated

July 12, 2000 (over two months after Brittain’s discharge) from

Brittain’s physician to Trane’s Personnel Department.             In that

letter,    Brittain’s   physician   stated   that   Brittain    “had   been

chronically ill with a hysterectomy in October of [19]99, followed

by persistent chronic sinusitis, very slow to resolve through March

of 2000,” that she had suffered from urinary incontinence on an

ongoing basis.       He stated further that the primary reason for

Brittain’s absence from work from March through June 2000 was

psychiatric, as she suffered from anxiety and depression.                In

addition, Brittain attached to the complaint a copy of a letter

written by her psychiatrist on June 11, 2001.             The psychiatrist

stated in that letter that he had been treating Brittain since

December 27, 2000 for depressive disorder and post-traumatic stress

disorder.

     Trane moved to dismiss the complaint for failure to state a

claim upon which relief could be granted, pursuant to Federal Rule



                                    3
of Civil Procedure 12(b)(6) or, alternatively, for a more definite

statement.    On   February   5,   2002,   the   district   court   ordered

Brittain to file, within twenty days, an amended complaint stating

a cause of action, and to notify the court of the reason she failed

to timely file suit.    The court warned Brittain that failure to

comply with either of those orders would result in the dismissal of

her action.   In response, Brittain filed a handwritten document

entitled “Amended Complaint,” in which she stated:

          In Response to your letter asking for Amended
          Complaint to Civil Action No. 6:01CV540.
          Complaint is Title VII the Americans with
          disabilities Act.    By my calculations your
          honor the Right to sue letter was sent on Aug.
          23, 2001 So from that day it was to be filed
          by Nov. 27, 2001. I filed on Nov. 20, 2001 at
          3:53 P.M. that was in the 90 day period of
          filing the Civil Action Against Trane American
          Standard. I have filed the Alleged Title VII
          Act of a disability in this Civil Action to
          the best of my knowledge in a appropriate time
          frame.    I have sent the letters and the
          Dismissal Notice of Rights in With All the
          other things that was filed on Nov. 20,
          2001[.]

A copy of Brittain’s original complaint, including the attachments,

was attached to Brittain’s “Amended Complaint.”

     In an order entered on May 16, 2002, the district court noted

that Brittain’s letter adequately addressed the issue of the

timeliness of her suit, but that her letter “wholly fails to comply

with the court’s order that she file an amended complaint stating

a cause of action.”     Accordingly, the district court dismissed




                                    4
Brittain’s complaint pursuant to Federal Rule of Civil Procedure

12(b)(6).      Brittain filed a timely notice of appeal.

                                         II

       On appeal, Brittain is represented by counsel. Relying on the

EEOC charge attached to her original complaint, Brittain argues

that her original complaint stated a claim under the Americans with

Disabilities Act.        She also argues that she complied with the

district court’s order to file an amended complaint.                     Finally,

Brittain argues that, because she was proceeding pro se in the

district court, her complaint should have been construed liberally.

       A   complaint   is     required   to    contain    “a   short    and   plain

statement of the claim showing that the pleader is entitled to

relief.”      FED. R. CIV. P. 8(a).      “Such a statement must simply give

the defendant fair notice of what the plaintiff’s claim is and the

grounds upon which it rests.”             Swierkiewicz v. Sorema N.A., 534

U.S.   506,    512   (2002)    (internal      quotation   marks   and    citation

omitted). A complaint should not be dismissed for failure to state

a claim upon which relief can be granted “unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of

[her] claim that would entitle [her] to relief.”               Conley v. Gibson,

355 U.S. 41, 45-46 (1957).          “In analyzing the complaint, we will

accept all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.” Great Plains Trust Co. v. Morgan

Stanley Dean Witter & Co., 2002 WL 31600862, at *4 (5th Cir. Dec.



                                         5
9, 2002) (internal quotation marks and citation omitted). “We will

not, however, accept as true conclusory allegations or unwarranted

deductions of fact.”     Id. (internal quotation marks and citations

omitted); see also ABC Arbitrage Plaintiffs Group v. Tchuruk, 291

F.3d 336, 348 (5th Cir. 2002) (“conclusory allegations or legal

conclusions masquerading as factual conclusions will not suffice to

prevent dismissal under Rule 12(b)(6).”). Although we construe pro

se complaints liberally, such complaints nevertheless “must set

forth facts giving rise to a claim on which relief may be granted.”

Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993).

     Brittain’s original complaint did not comply with the simple

requirements of Rule 8(a), because it failed to give Trane fair

notice of her claims and the grounds upon which they rest.              See

Sorema, 534 U.S. at 514.    Brittain’s complaint includes references

to Title VII, the “Invasion of Privacy Act,” “Department of Labor

Laws,” and the “FMLA” (Family Medical Leave Act).           In addition, it

contains vague allegations regarding the denial of sickness and

accident benefits.      The EEOC charge attached to the complaint

contains     only   conclusory   allegations    that      Trane   terminated

Brittain’s     employment   in   violation     of   the    Americans   with

Disabilities Act.      Other attachments to the complaint seem to

allege violations of the Family Medical Leave Act.            It is unclear

what Brittain is attempting to allege in her vague references to

“Taking Information from Computer Manually,” “Cutting off Benefits



                                    6
Before Time was up,” “Not excepting Letter of explaination from Dr.

and a release form,” and “Not taking An Unknown date of return on

a 44 wk. (S&A) Sickness and Accident Benifits[.]” In contrast, the

plaintiff in Sorema alleged that he was discharged because of his

national origin in violation of Title VII and because of his age in

violation of the Age Discrimination in Employment Act.     534 U.S. at

514.   In addition, “[h]is complaint detailed the events leading to

his termination, provided relevant dates, and included the ages and

nationalities of at least some of the relevant persons involved

with his termination.”      Id.

       Despite the district court’s warning to Brittain that her

complaint would be dismissed unless she filed an amended complaint

stating a cause of action, she merely attached a copy of her

original complaint to a handwritten letter to the district court

entitled “Amended Complaint.”     Neither the original complaint nor

Brittain’s    letter   to   the   district   court   contain   coherent

allegations giving Trane fair notice of the basis for her claims.

       Brittain does not contend that the district court should have

allowed her another opportunity to amend her complaint prior to

dismissing it with prejudice.     In any event, although Brittain is

represented by counsel on appeal, her appellate brief contains no

indication that she could prove any set of facts in support of her

claim that would entitle her to relief, even if she were given

another opportunity to amend her complaint.



                                    7
     Under these circumstances, we conclude that the district court

did not commit reversible error in dismissing Brittain’s complaint

for failure to state a claim upon which relief could be granted.

The judgment of the district court is, therefore,

                                                    A F F I R M E D.




                                8